             Case 1:21-cv-00260-PB Document 19 Filed 07/02/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

                                                  )
 SECURITIES AND EXCHANGE                          )
 COMMISSION,                                      )
                        Plaintiff,                )
                                                  )
        v.                                        )      Civil Action No. 21-cv-00260
                                                  )
                                                  )
 LBRY, INC.,                                      )
                        Defendant.                )
                                                  )


                                      DISCOVERY PLAN
                                      Fed. R. Civ. P. 26(f)
DATE/PLACE OF CONFERENCE: June 21, 2021 (by video)
COUNSEL PRESENT/REPRESENTING:
   -   Marc Jones and Eric Forni; counsel for the Securities and Exchange Commission
       (“Commission”).

   -   Keith Miller, Adam Schuman, William Christie, and John Dixon; counsel for LBRY, Inc.
       (“LBRY”).
                                       CASE SUMMARY
THEORY OF LIABILITY: LBRY failed to register an offering of securities pursuant to
Section 5 of the Securities Act of 1933 (“Securities Act”). Since 2016, LBRY has offered and
sold millions of dollars’ worth of securities to investors in the form of digital assets called LBRY
Credits (“LBC”), without registering that securities offering. LBC were offered and sold as
investment contracts and, therefore, securities.
THEORY OF DEFENSE: LBRY sold LBC for consumptive use on its blockchain-enabled
network (the “LBRY Protocol”) which allows creators to publish digital content and consumers
to explore and buy content using LBC. Accordingly, LBC were not investment contracts and
therefore not securities, so no registration was required. Insofar as LBRY’s sales of LBC are
deemed to be securities, LBRY did not have fair notice of whether its sales of LBC constituted
securities or investment contracts under the federal securities laws, and thus whether its conduct
violated the law. In addition, this action represents impermissible selective enforcement of the
federal securities laws against LBRY as a “class of one” in violation of equal protection under
the Fifth Amendment.
DAMAGES: N/A
           Case 1:21-cv-00260-PB Document 19 Filed 07/02/21 Page 2 of 6




DEMAND: August 9, 2021
OFFER: August 9, 2021
JURISDICTIONAL QUESTIONS: None.
QUESTIONS OF LAW:
The primary question of law presented in this case is whether LBC are a security.
The Commission believes that LBC are a security (and consequently that LBRY clearly offered
and sold securities). Under Section 2(a)(l) of the Securities Act, a security includes “an
investment contract.” See 15 U .S.C. § 77b. In SEC v. W.J. Howey Company, 328 U.S. 293,
298-99 (1946), the Supreme Court established a test to determine whether an instrument
constitutes an investment contract and is therefore a security. Courts evaluate whether the
instrument involves: “(1) the investment of money (2) in a common enterprise (3) with an
expectation of profits to be derived solely from the efforts of the promoter or a third party.”
SEC. v. SG Ltd., 265 F.3d 42, 46 (1st Cir. 2001) (citing Howey, 328 U.S. at 298-99); see also
United Housing Found., Inc. v. Forman, 421 U.S. 837, 852-53 (1975) (The “touchstone” of an
investment contract “is the presence of an investment in a common venture premised on a
reasonable expectation of profits to be derived from the entrepreneurial or managerial efforts of
others.”); SEC v. Kik Interactive, No. 19 Civ. 5244 (AKH), 2020 WL 5819770, at *5 (S.D.N.Y.
Sept. 30, 2020) (granting SEC summary judgment on claim that digital asset was offered and
sold as an investment contract based on the foregoing “flexible” principles); SEC v. Telegram
Grp., Inc., 448 F. Supp. 3d 352, 366 (S.D.N.Y. 2020) (granting preliminary injunction against
distribution of digital asset security based on the foregoing principles, and rejecting focus on
“label” given to asset).

Sections 5(a) and 5(c) of the Securities Act prohibit any person from selling a security through
interstate commerce “[u]nless a registration statement is in effect as to [such] security,” or from
offering to sell or offering to buy a security, “unless a registration statement has been filed as to
such security.” If LBC are a security, the Commission believes that the remaining elements of
this charge are undisputed. See Answer (Dkt. 13), ¶ 2 (p. 11, “…LBRY admits that it sold LBC
in exchange for fiat or other currencies.”); ¶7 (p. 13, “… LBRY admits that it did not register its
sales of LBC with the SEC….”).

The Commission believes that the Third and Fourth Affirmative Defenses described by the
defendant, below, are legally and factually deficient and the Commission will move to resolve
those defenses prior to trial.

LBRY believes that its sales of LBC for consumptive use do not meet the elements of the
investment-contract test, as users did not purchase LBC with an expectation of receiving profits
solely from the efforts of others. See Foreman, 421 U.S. at 858 (finding no securities transaction
when one “purchases a commodity for personal consumption”). Because LBC were not offered
or sold as investment contracts, LBC are not securities, and registration was not required.
Another question of law presented in this case is whether, insofar as LBC is a security, LBRY had
reasonable and fair notice that its sales of LBC constituted sales of securities, and thus whether its
conduct violated the law. “A law is unconstitutionally vague if it fails to give ordinary people fair
          Case 1:21-cv-00260-PB Document 19 Filed 07/02/21 Page 3 of 6




notice of what is forbidden, or if it fails to give the designated enforcers (police, prosecutors,
judges, and juries) explicit standards (thus creating a risk of arbitrary enforcement).” United
States v. Morosco, 822 F.3d 1, 5 (1st Cir. 2016); see also Vill. of Willowbrook v. Olech, 528 U.S.
562, 498 (2000) (“Vague laws may trap the innocent by not providing fair warning,” and “if
arbitrary and discriminatory enforcement is to be prevented, laws must provide explicit standards
for those who apply them.”). LBRY believes that the definition of “investment contract” as
applied to LBC is unconstitutionally vague because it did not adequately cabin the SEC’s
discretion to apply it in violation of LBRY’s due process rights.
Finally, an additional question of law in this case is whether the SEC’s action is impermissible
selective enforcement of the federal securities laws against LBRY as a “class of one” in violation
of equal protection under the Fifth Amendment. Selective enforcement occurs when “(1) the
person, compared with others similarly situated, was selectively treated; and (2) that such
selective treatment was based on impermissible considerations such as race, religion, intent to
inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to injure a
person.” Rubinovitz v. Rogato, 60 F.3d 906, 910 (1st Cir. 1995). LBRY believes that the SEC
has treated LBRY differently from other similarly situated blockchain companies with no rational
basis for the difference in treatment and that the manner and circumstances under which the SEC
has pursued its investigation and brought this action demonstrate that the selective treatment is
based on a malicious or bad faith intent to injure LBRY. See id.; Cordi-Allen v. Conlon, 494 F.3d
245, 250 (1st Cir. 2007) (explaining government selectively enforces laws against a “class of one”
when the person “has been intentionally treated differently from others similarly situated and that
there is no rational basis for the difference in treatment”) (quoting Vill. of Willowbrook, 528 U.S.
at 564).
TYPE OF TRIAL: Jury.
                                           SCHEDULE
TRACK ASSIGNMENT: STANDARD – 12 MONTHS
TRIAL DATE: June 13, 2022
DISCLOSURE OF CLAIMS AGAINST UNNAMED PARTIES: Not applicable.
AMENDMENT OF PLEADINGS:
   Plaintiff: August 9, 2021          Defendant:      August 9, 2021
JOINDER OF ADDITIONAL PARTIES: Not applicable, pursuant to 17 C.F.R. § 78u(g) (“…
no action for equitable relief instituted by the Commission pursuant to the securities laws shall be
consolidated with other actions not brought by the Commission, even though such other actions
may involve common questions of fact, unless such consolidation is consented to by the
Commission.”)
THIRD-PARTY ACTIONS: Not applicable, as above.
MOTIONS TO DISMISS: Not applicable because the deadline to file motions to dismiss has
passed.
          Case 1:21-cv-00260-PB Document 19 Filed 07/02/21 Page 4 of 6




MOTION TO STRIKE AFFIRMATIVE DEFENSES: Plaintiff’s Motion: July 12, 2021
Defendant’s Opposition: August 9, 2021 Plaintiff’s Reply: August 16, 2021
DATES OF DISCLOSURE OF EXPERTS AND EXPERTS' WRITTEN REPORTS AND
SUPPLEMENTATIONS:
   Plaintiff: December 17, 2021              Defendant:     December 17, 2021
   Supplementations under Rule 26(e)(2) due:         January 14, 2022
COMPLETION OF DISCOVERY:
  (1) Date all discovery complete: January 14, 2022 (fact and expert discovery)
   (2) Date for completion of discovery on issues for early discovery, if any. N/A
MOTIONS FOR SUMMARY JUDGMENT: February 11, 2022
CHALLENGES TO EXPERT TESTIMONY: April 22, 2022
                                         DISCOVERY
DISCOVERY NEEDED: The Commission intends to seek testimony and responses to written
discovery requests from LBRY, including current and/or former employees and/or one or more
30(b)(6) witnesses. The Commission may also seek third party discovery, including third party
depositions, once it reviews LBRY’s initial disclosures. The Commission does not believe that it
will need discovery beyond the default limits set forth in the Federal Rules of Civil Procedure.

The Commission believes that the defendant has not, and cannot, make the factual showing
necessary to get discovery on its affirmative defense of selective enforcement. See U.S. v.
Armstrong, 517 U.S. 456 (1996). Moreover, the Commission believes that the defendant does
not need discovery on its due process affirmative defense, as the notice at issue is a matter of
information in the public domain and/or already known to the defendant. See Morosco, 822 F.3d
at 5 (“requisite fair warning can come from judicial decisions construing the law”).

LBRY will require discovery regarding the Commission’s investigative file relating to its
investigation of LBRY; statements and guidance issued by the Commission, including its Staff
and Commissioners, relating to the status of digital assets such as bitcoin, ether, and LBC under
the federal securities laws; documents relating to the Commission’s policies concerning digital
asset-related enforcement actions; and the circumstances of the Commission’s investigation of
LBRY, including as compared to similarly situated blockchain-technology companies. As
discovery commences, LBRY may identify additional subjects which will require discovery.
LBRY does not believe that it will need discovery beyond the default limits set forth in the
Federal Rules of Civil Procedure.

MANDATORY DISCLOSURES (Fed. R. Civ. P. 26(a)(1)): As of July 2, 2021, the parties
have exchanged initial disclosures.

INTERROGATORIES: A maximum of 25 interrogatories by each party to any other party.
Responses due 30 days after service unless otherwise agreed to pursuant to Fed. R. Civ. P. 29.
          Case 1:21-cv-00260-PB Document 19 Filed 07/02/21 Page 5 of 6




REQUESTS FOR ADMISSION: A maximum of 25 requests for admission by each party to
any other party. Responses due 30 days after service unless otherwise agreed to pursuant to Fed.
R. Civ. P. 29.

DEPOSITIONS: At this time, a maximum of 10 depositions of fact witnesses by plaintiff and 10
depositions of fact witnesses by defendant. While the 10-deposition maximum is anticipated
to be sufficient, defendant intends to call at trial dozens or more of LBRY users, content creators,
and others who possess facts that run contrary to the allegations by plaintiff. To the extent LBRY
discloses “dozens or more of LBRY users, content creators, and others who [purportedly] possess
facts that run contrary to the allegations by plaintiff,” the Commission intends to seek leave of
Court to expand the number of depositions to include likely trial witnesses disclosed by
defendant.

To the extent either the plaintiff or defendant discloses an expert witness, the opposing party may
depose the expert without such deposition counting towards its maximum of 10 depositions. Each
deposition is limited to a maximum of 7 hours unless extended by agreement of the parties. In
the event the plaintiff and defendant notice the deposition of the same witness, each party can
depose that witness for a maximum of 7 hours unless extended by agreement of the parties.

ELECTRONIC INFORMATION DISCLOSURES (Fed. R. Civ. P. 26(f)): While the parties
anticipate discovery of electronically stored information (“ESI”), the parties do not anticipate
any disputes or issues arising from ESI discovery. Indeed, LBRY has already preserved and
produced a significant amount of ESI to the Commission during the course of the Commission’s
investigation. To the extent the Commission seeks additional document discovery from LBRY,
it will do so in a manner designed to avoid redundant requests for ESI. Further, the Commission
is prepared to copy any discoverable ESI in its possession, custody, and control onto a hard drive
and provide a corresponding index for LBRY’s review.

STIPULATION REGARDING CLAIMS OF PRIVILEGE/PROTECTION OF TRIAL
PREPARATION MATERIALS (Fed. R. Civ. P. 26(f)): At this time, the parties are not aware
of the need for an order pursuant to Fed. R. Civ. P. 26(f). The parties will re-assess promptly
once discovery requests are served.
                                        OTHER ITEMS
SETTLEMENT POSSIBILITIES: At this time, the parties believe that settlement is unlikely.
LBRY believes that settlement may be enhanced by ADR, and the Commission will consider
whether ADR (specifically, mediation) will be fruitful once the Commission has a better sense of
LBRY’s defenses.

JOINT STATEMENT RE: MEDIATION: October 29, 2021

TRIAL ESTIMATE: 10 days

WITNESSES AND EXHIBITS:
          Case 1:21-cv-00260-PB Document 19 Filed 07/02/21 Page 6 of 6




      Witness and exhibit lists, included in final pretrial statements, are due 10 days before
       final pretrial conference but not less than 30 days before trial.
      Objections are due 14 days after service of final pretrial statements.

PRELIMINARY PRETRIAL CONFERENCE: The parties do not request a preliminary
pretrial conference with the court before entry of the scheduling order.

OTHER MATTERS: At this time, the parties are not aware of any other matters that should be
brought to the court’s attention including other orders that should be entered under Fed. R. Civ.
P. 26(c) or 16(b) and (c).

Dated: July 2, 2021




LBRY, INC.                                           SECURITIES AND EXCHANGE
                                                     COMMISSION

/s/ Keith W. Miller                                  /s/ Eric A. Forni
William E. Christie                                  Eric. A. Forni (Mass. Bar No. 669685)
Shaheen & Gordon, P.A.                               Marc Jones (Mass Bar No. 645910)
107 Storrs Street                                    Peter B. Moores (Mass Bar No. 658033)
P.O. Box 2703                                        Senior Counsel
Concord, NH 03302                                    Securities and Exchange Commission
(603) 819-4231                                       Boston Regional Office
wchristie@shaheengordon.com                          33 Arch Street
                                                     Boston, MA 02110
Keith W. Miller (pro hac vice)                       (617) 573-8827
Adam H. Schuman (pro hac vice)                       ForniE@sec.gov
John T. Dixon (pro hac vice)
Perkins Coie LLP                                     Attorneys for Plaintiff Securities and
1155 Avenue of the Americas, 22nd Floor              Exchange Commission
New York, New York 10036-2711
(212) 262-6900
KeithMiller@perkinscoie.com
ASchuman@perkinscoie.com
JohnDixon@perkinscoie.com

Attorneys for Defendant LBRY, Inc.
